DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1- 11), and further elects shower assembly Species I (Figs. 1-6, 22-26, and 30) and showerhead species I (Figs. 1-6) in the reply filed on September 19, 2022 is acknowledged.
Claims 12-20 are withdrawn (currently cancelled by the Applicant) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 19, 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
the locking feature every 90 degrees as recited in Claim 10; and 
the flange configured to receive a plate of the removable hand shower to provide a secondary support when the magnet is not engaged with the ferromagnetic element as recited in Claim 24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Paragraph [0065] discloses a flanged plate 407, however, Figs 20-21 are non-elected invention/Species of this Application.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: locking feature in claim 10. Claim limitation “locking feature” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “feature” coupled with functional language “locking.” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a detent ([0048]) and magnets ([0055]).  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 10 recites “locking feature every 90 degrees.” The claim limitations have been interpreted as invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a detent ([0048]) and magnets ([0055]). However, no drawing is provided by the Applicant to show a detent or magnets functioning as a locking mechanism and no detail disclosure is provided to explain how a detent or magnets functioning as a locking mechanism.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
Claims 1 recites “a shower assembly with a stationary base; an inlet assembly configured to rotate relative to the stationary base, the inlet assembly comprising: a pivot rotatably coupled to the stationary base; a first arm extending radially from the pivot; and a second arm extending radially from the pivot, opposite the first arm; a showerhead disposed on an end of the first arm, wherein a first ball joint is disposed between the showerhead and the end of the first arm; a docking member disposed on an end of the second arm, wherein a second ball joint is disposed between the docking member and the end of the second arm, the docking member comprising a magnet disposed therein” and claim 10 recites “a locking feature every 90 degrees…” Claim 1 barely provide any detail about the locking feature. Claims 1 and 10, as a whole, is very broad for one skilled in the art to understand why and how a detent or magnets can be used to function as a locking feature every 90 degrees.
(B) The nature of the invention;
Shower head inventions has evolved dramatically in the recent years. A lot of shower head inventions include lighting, sound system, alarms, timers, sensors, shower coverage, multiple sprays, additive (shampoo and conditional) mixing systems, heating control and others. A lot of specially design features or invention can be added into a shower head. Without clearly and detailly disclose a feature, especially a feature in the claim, the disclosure fails to satisfy the enablement requirement and undue experimentation is needed to make and/or use the invention   
(F) The amount of direction provided by the inventor;
The Applicant has neither provided a drawing of the “locking feature” nor a detail description of how a detent or magnets can be used to function as a locking feature every 90 degrees.
(G) The existence of working examples; 
No working examples is provided by the Applicant. and
(E) The level of predictability in the art and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  
Since the Applicant fails to provide a working example, a drawing of the “locking feature” and a detail description of how a detent or magnets can be used to function as a locking feature every 90 degrees. A high quantity of (undue) experimentations are needed to make or use the invention based on the content of the Applicant disclosure.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure, as originally filed, does not disclose that the (elected) invention includes a flange configured to receive a plate of the removable hand shower to provide a secondary support when the magnet is not engaged with the ferromagnetic element as recited in Claim 24. Clarification is respectfully requested. Claim 24 is rejected as best understood by the Examiner.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “non-dynamic” in claim 11 is used by the claim to mean “not oscillating, [0044]” while the accepted meaning is “not lively, enthusiastic, continuously changing, growing, or developing.” The term is indefinite because the specification does not clearly redefine the term. For the purpose of examination, the term will be interpreted as ““not oscillating. [0044].”
Claim 24 recites the limitation "the docking mechanism" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The limitation should read "the docking member."

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20150115064. Wu hereinafter) in view of Herman (US 2534378).
With respect to claim 1, Wu discloses a shower assembly (Figs. 1-10) comprising: a stationary base (150); an inlet assembly (inlet opening of 150 and switch mechanism 140 shown in Fig. 3) configured to rotate relative to the stationary base, the inlet assembly comprising: a pivot (ball joint between 180 and 150. Fig. 3) rotatably coupled to the stationary base; a first (upper) arm (connected to the fixed shower head) extending radially from the pivot; and a second (lower) arm (connected to the hand shower head 200) extending radially from the pivot, opposite the first arm; a showerhead (upper fixed shower head) disposed on an end of the first arm, a docking member (154 and 211. Fig. 4) disposed on an end of the second arm, the docking member comprising a magnet (170) disposed therein; and a removable hand shower (200) comprising a ferromagnetic element (220) configured to magnetically couple to the magnet of the docking member.
Wu fails to disclose wherein a first ball joint is disposed between the showerhead and the end of the first arm; wherein a second ball joint is disposed between the docking member and the end of the second arm.
However, Herman teaches a shower assembly (Figs. 1-10) comprising: a ball joint (at 214. Fig. 6) disposed between the showerhead and a (top) end of the first arm (threaded nipple 222). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of adding ball joint, as taught by Herman, to connections between the showerhead and the end of the first arm and between the docking member and the end of the second arm of Wu, in order to provide additional adjustability to the device (Fig. 6). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add ball joints at connections, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
With respect to claim 2, Wu’s shower assembly modified by Herman’s ball joints, Wu further discloses wherein the inlet assembly further comprises an inlet (opening) end configured to mount to a fixed structure (300), and to receive a water supply.
With respect to claim 3, Wu’s shower assembly modified by Herman’s ball joints, Wu further discloses wherein the inlet end is configured to couple to a third joint (180) disposed between the inlet end and the fixed structure (Fig. 5).
With respect to claim 4, Wu’s shower assembly modified by Herman’s ball joints, Wu further discloses wherein the inlet end comprises a threaded portion (Figs. 3 and 5) for securing the inlet end to the fixed structure.
With respect to claim 5, Wu’s shower assembly modified by Herman’s ball joints, Wu and Herman further disclose wherein the inlet assembly further comprises a diverter valve (140. Fig. 3) configured to rotate (the water diversion plate 142) with the shower assembly and direct water between a first path (via 120) and a second path (via 130 and 230) such that water is diverted between the first and second paths while the first and second arms are rotated about the stationary base by the pivot (paragraphs [0036] and [0037]).
With respect to claim 6, Wu’s shower assembly modified by Herman’s ball joints, Wu further discloses wherein the first path is defined by the first arm and is fluidly connected to a first (top) outlet of the diverter valve (Fig. 3), such that the first path supplies water to the showerhead, and the second path is defined by a flexible hose (230) and is fluidly connected to a second (lower) outlet of the diverter valve to an inlet (at lower end of 200) of the removable hand shower, such that the second path supplies water to the removable hand shower.
With respect to claim 7, Wu’s shower assembly modified by Herman’s ball joints, Wu further discloses wherein the diverter valve is configured to (capable of) direct between 0% (OFF) and 100% (ON) of the water to the first path and proportionally to the second path (based on the size of the second path).
With respect to claim 8, Wu’s shower assembly modified by Herman’s ball joints, Wu further discloses the shower assembly further comprising a user operable diverter controller (148) coupled to the diverter valve such that when the diverter controller is rotated, the diverter valve rotates.
With respect to claim 9, Wu’s shower assembly modified by Herman’s ball joints, Wu further discloses wherein the user operable diverter controller includes a notch (notches or recess in between and above the projection of knob 148. Figs. 3 and 5) oriented with the first and second arms, the notch configured to indicate whether the water is diverted to the first or second path.
With respect to claim 11, Wu’s shower assembly modified by Herman’s ball joints, Wu further discloses wherein at least one of the removable hand shower and the showerhead is a multifunction (flexible showerhead can be used to spray the user and the shower walls) showerhead with non-dynamic nozzles.
With respect to claim 21, Wu’s shower assembly modified by Herman’s ball joints, Wu further discloses wherein the docking member comprises a (annular) ridge on a (outer) surface proximate the removable hand shower, wherein the removable hand shower comprises a depression (on the inside. Fig. 4), and wherein the ridge is configured to receive the depression when the removable hand shower is in a docking position.
With respect to claim 22, Wu’s shower assembly modified by Herman’s ball joints, Wu further discloses the shower assembly further comprising a (dome shape) casing protruding from an (rear) end of the removable hand shower, the casing configured to receive the magnet therein (Fig. 4).
With respect to claim 23, Wu’s shower assembly modified by Herman’s ball joints, Wu and Herman further disclose wherein the showerhead and the removable hand shower are rotatable (can be rotated) in at least one of a vertical direction and a horizontal direction about an (central) axis extending through the second ball joint.
With respect to claim 24, Wu’s shower assembly modified by Herman’s ball joints, Wu further discloses wherein the docking mechanism (member) comprises a (annular) flange (encircling 170 and 220) configured to (capable of) receive a plate (two unmarked plates above 151 as shown in Fig. 5) of the removable hand shower to provide a secondary support when the magnet is not engaged with the ferromagnetic element.
With respect to claim 25, Wu’s shower assembly modified by Herman’s ball joints, Wu further discloses the shower assembly further comprising a user operable diverter controller (148) coupled to a diverter valve (140. Fig. 3), the diverter controller configured to direct water in at least one of a first path (via 120) and a second path (via 130 and 230).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to show the art with respect to shower assembly: Luzzi, Goshaw and Renne.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        October 28, 2022